United States Securities and Exchange Commission One Station Place 100 F. Street NE Wash ington, D.C. 20549-4561 December 7, 2010 Attention: Kathleen Collins Accounting Branch Chief Re: Klever Marketing, lnc. Amended filing of Form 10K/A for Fiscal Year Ended December 31, 2009 Form 10-Q for the Quarter Ended March 31, 2010, Form 10Q/A for the Quarter Ended June 30, 2010 File No. 000-18730 Dear Ms. Collins: We have received your letter dated November 22, 2010 in connection with the above- referenced filings, have been in touch with your office several times receiving clarification, have been working diligently to correct the filings and are in the process of edgarizing the documents. However, we reached a failure in the edgarizing process today and therefore need to notify you that we will be extending our submittal date out to December 21, 2010. We will work to correct this problem earlier and submit the documents as soon as possible, but no later than December 21, 2010. Please contact myself at 801 942-6444 or Robert Campbell at 310 628-1158 should you have any questions.
